—Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered July 28, 1995, upon a verdict convicting defendant of the crime of manslaughter in the first degree.
When this matter previously was before us, we determined that defendant’s 1990 plea allocution to attempted murder in the second degree could not subsequently be used in a murder trial arising out of the same transaction (234 AD2d 864). The Court of Appeals reversed that determination (90 NY2d 795) and remitted the case to us pursuant to CPL 470.40 (2) (b). Inasmuch as the sole issue raised by defendant on the prior appeal related to the plea allocution, we now affirm.
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.